DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgments

2.	This office action is in response to the reply filed on 3/9/2020.  In the reply, the applicant amended claims 21, 22, 24-37; added new claims 38-39.  Claims 21-39 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 39 recites the limitation "one or more electrodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 21, 27-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demarais et al. (US 7,617,005) (“Demarais”) in view of Buelna (US 2013/0178824).

Once the catheter is safely and reliably placed, Demarais at least partially ablates C4L6-14 the first renal nerves along the first renal artery using thermal energy from the therapeutic assembly.  C8L19-44. This method of Demarais is also used bilaterally, within a second renal artery and at least partially ablating the second renal nerves along the second renal artery, C12L28-30.  After treatment, the catheter is removed from the human patient C7L3-4.
Demarais does not directly disclose that this partial ablation of the first and second renal nerves therapeutically treats the diagnosed polycystic kidney disease of the patient.  However, Demarais does disclose that the method provides for renal neuromodulation to achieve a reduction in renal sympathetic nerve activity C3L55-58 to alleviate clinical symptoms of renal disease C15L46-57.  Buelna, in the 
In addition to ultrasound (high-intensity focused ultrasound energy) (C14L18-20), direct heat (C15L5-11) and electrical energy (C13L36-44) to partially ablate the renal nerves via thermal energy via the therapeutic assembly, Demarais also teaches that alternative methods (radiofrequency and microwave energy) and apparatus for thermally-induced renal neuromodulation may be used C12L52-C13L4.
Claim 39: a human observer can determine that no malfunctions of one or more electrodes (see 112 rejection, above) of the therapeutic assembly are detected.

9.	Claims 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demarais in view of Buelna further in view of Torres et al., “Autosomal dominant polycystic kidney disease.” The Lancet 2007; 369:1287-1301 (“Torres”).
The combination of Demarais and Buelna teaches thermally-induced renal neuromodulation (ablation) to treat PKD. However, this combination does not directly teach which physiological parameters corresponding to PKD are treated.  Torres, in the analogous art, teaches the varied manifestations of physiological parameters of polycystic kidney disease including: kidney cysts, decline in the glomerular filtration rate (corresponding to advanced renal failure), liver cysts, pain and hypertension (pg. 1291 -1295). Thus, it follows that given the same .

Response to Arguments
10.	Applicant's arguments have been fully considered but they are not persuasive as the argued and amended claim language is now fully rejected by the same art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEANNA K HALL/         Primary Examiner, Art Unit 3783